
	

113 HR 1359 IH: Congressional Foreign Travel Cost Disclosure Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1359
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to determine and
		  disclose the cost of any transportation provided by the Secretary to Members,
		  officers, or employees of the House of Representatives or Senate who are
		  carrying out official duties outside the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Foreign Travel Cost Disclosure Act.
		2.Determination and
			 Disclosure of Transportation Costs Incurred by Secretary of Defense for
			 congressional trips outside the United States
			(a)Determination
			 and Disclosure of Costs by SecretaryIn the case of a trip taken by a Member,
			 officer, or employee of the House of Representatives or Senate in carrying out
			 official duties outside the United States for which the Department of Defense
			 provides transportation, the Secretary of Defense shall—
				(1)determine the cost of the transportation
			 provided with respect to the Member, officer, or employee;
				(2)not later than 10 days after completion of
			 the trip involved, provide a written statement of the cost—
					(A)to the Member, officer, or employee
			 involved, and
					(B)to the Committee
			 on Armed Services of the House of Representatives (in the case of a trip taken
			 by a Member, officer, or employee of the House) or the Committee on Armed
			 Services of the Senate (in the case of a trip taken by a Member, officer, or
			 employee of the Senate); and
					(3)upon providing a
			 written statement under paragraph (2), make the statement available for viewing
			 on the Secretary’s official public website until the expiration of the 4-year
			 period which begins on the final day of the trip involved.
				(b)ExceptionsThis
			 section does not apply with respect to any trip the sole purpose of which is to
			 visit one or more United States military installations or to visit United
			 States military personnel in a war zone (or both).
			(c)DefinitionsIn
			 this section:
				(1)MemberThe
			 term Member, with respect to the House of Representatives,
			 includes a Delegate or Resident Commissioner to the Congress.
				(2)United
			 StatesThe term United
			 States means the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 the Virgin Islands, Guam, American Samoa, and any other territory or possession
			 of the United States.
				3.Effective
			 DateSection 2 shall apply
			 with respect to trips taken on or after the date of the enactment of this Act,
			 except that section 2 does not apply with respect to any trip which began prior
			 to such date.
		
